Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-8 of U.S. Patent No. 10319010. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broader recitation of the claims from patent 10319010.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Currently Amended) A method comprising:
receiving, from a client device, a location identifier that identifies a retail location, and a user identifier:
identifying the retail location associated with the location identifier received from the client device:
accessing a user profile associated with the user identifier, the user profile comprising user profile data:
retrieving a pricing option based on the retail location associated with the location identifier and the user profile data: and
causing display of a presentation of the pricing option at the client device.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed by the client device, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, determine, generate and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A method comprising:
receiving, from a client device, a location identifier that identifies a retail location, and a user identifier:
identifying the retail location associated with the location identifier received from the client device:

retrieving a pricing option based on the retail location associated with the location identifier and the user profile data: and
causing display of a presentation of the pricing option at the client device.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of using a device to transmit and receive data and displaying the data on a client device, are recited at a high-level of generality (i.e., as a generic computer performing a generic client device function of transmitting, receiving and displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as client devices).  For example, stating that the information request command is transmitted to receive pricing according to location and user identification, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 8 and 15 are an apparatus and machine reading medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-7,9-14 and 16-20 are dependencies of claims 1,8 and 15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the user profile data comprises a past purchase history.
wherein the receiving the location identifier and the user identifier includes receiving data captured from a bar-code at the client device.
wherein the receiving the location identifier and the user identifier includes:  receiving the user identifier at a point-of-sale system at the retail location associated with the location identifier.
wherein the retrieving the pricing option based on the retail location associated with the location identifier and the user profile data further comprises: determining a time of day responsive to the receiving the location identifier and the user identifier; and retrieving the pricing option based on the retail location, the user profile data, and the time of day.
wherein the retrieving the pricing option based on the retail location associated with the location identifier and the user profile data further comprises: accessing inventory data based; and retrieving the pricing option based on the retail location, the user profile data, and the inventory data.
wherein the receiving the location identifier and the user identifier includes: detecting the client device at the retail location; and retrieving the location identifier and the user identifier from the client device in response to the detecting the client device at the retail location.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5,7-12,14-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ramalingam et al. (US Patent 10,339,549).

In regards to claim 1, Ramalingam discloses a method comprising:
receiving, from a client device, a location identifier that identifies a retail location, and a user identifier (Ramalingam, FIG 5, FIG 5, item 506, correlate location of device with merchant, item 502, associate user with device:
identifying the retail location associated with the location identifier received from the client device (Ramalingam, FIG 5, item 506, correlate location of device with merchant):
accessing a user profile associated with the user identifier, the user profile comprising user profile data (Ramalingam, FIG 4, item 404, user profile):
retrieving a pricing option based on the retail location associated with the location identifier and the user profile data (Ramalingam, FIG 23, loyalty points are used as alternative to paying for the product): and


In regards to claim 2, Ramalingam teaches wherein the user profile data comprises a past purchase history (Ramalingam, FIG 25, purchase record is kept in profile of user for future pricing of product).

In regards to claim 3, Ramalingam teaches wherein the receiving the location identifier and the user identifier includes receiving data captured from a bar-code at the client device (Ramalingam, col 38, lines 45-52, “machine-readable image may be shown on the user interface 2500 and scanned by the merchant in order to implement redemption”).

In regards to claim 4, Ramalingam teaches wherein the receiving the location identifier and the user identifier includes:
receiving the user identifier at a point-of-sale system at the retail location associated with the location identifier (Ramalingam, col 4, lines 42-55, information may be passed through a code on a device at the merchant).

In regards to claim 5, Ramalingam teaches wherein the retrieving the pricing option based on the retail location associated with the location identifier and the user profile data further comprises:

retrieving the pricing option based on the retail location, the user profile data, and the time of day (Ramalingam, col 24, lines 66- col 24, line 21, “the advertisements may be sorted by time such that restaurant advertisements may be more common or cover a larger geographic area in the hours before dinner time”).


In regards to claim 7, Ramalingam teaches wherein the receiving the location identifier and the user identifier includes:
detecting the client device at the retail location; and
retrieving the location identifier and the user identifier from the client device in response to the detecting the client device at the retail location (Ramalingam, FIG 6).

In regards to claim 8, Ramalingam teaches an apparatus comprising: one or more processors; and
a memory device including instructions that, when executed by the one or more processors, cause the apparatus to perform operations comprising:
receiving, from a client device, a location identifier that identifies a retail location, and a user identifier;
identifying the retail location associated with the location identifier received from the client device;

retrieving a pricing option based on the retail location associated with the location identifier and the user profile data; and
causing display of a presentation of the pricing option at the client device (see response to claim 1).

In regards to claim 9, Ramalingam teaches wherein the user profile data comprises a past purchase history (see response to claim 2).

In regards to claim 10, Ramalingam teaches wherein the receiving the location identifier and the user identifier includes receiving data captured from a bar-code at the client device (see response to claim 3).

In regards to claim 11, Ramalingam teaches wherein the receiving the location identifier and the user identifier includes: receiving the user identifier at a point-of-sale system at the retail location associated with the location identifier (See response to claim 4).

12.    (New) The apparatus of claim 8, wherein the retrieving the pricing option based on the retail location associated with the location identifier and the user profile data further comprises: determining a time of day responsive to the receiving the 


In regards to claim 14, Ramalingam teaches wherein the receiving the location identifier and the user identifier includes: detecting the client device at the retail location, and retrieving the location identifier and the user identifier from the client device in response to the detecting the client device at the retail location (see response to claim 7).

In regards to claim 15, Ramalingam teaches machine-readable storage medium containing instructions that, when executed by a networked system, cause the networked system to perform operations comprising: 
receiving, from a client device, a location identifier that identifies a retail location, and a user identifier; 
identifying the retail location associated with the location identifier received from the client device;
accessing a user profile associated with the user identifier, the user profile comprising user profile data;
retrieving a pricing option based on the retail location associated with the location identifier and the user profile data; and
causing display of a presentation of the pricing option at the client device 9see response to claim 1).

In regards to claim 16, Ramalingam teaches wherein the user profile data comprises a past purchase history (see response to claim 2).

In regards to claim 17, Ramalingam teaches wherein the receiving the location identifier and the user identifier includes receiving data captured from a bar-code at the client device (see response to claim 3).

In regards to claim 18, Ramalingam teaches wherein the receiving the location identifier and the user identifier includes: receiving the user identifier at a point-of-sale system at the retail location associated with the location identifier (see response to claim 4).

In regards to claim 19, Ramalingam teaches wherein the retrieving the pricing option based on the retail location associated with the location identifier and the user profile data further comprises: determining a time of day responsive to the receiving the location identifier and the user identifier; and retrieving the pricing option based on the retail location, the user profile data, and the time of day 9see response to claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6,13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramalingam in view of Ziotopoulos et al. (US PG PUB 20100280960).

In regards to claims 6,13 and 20, Ramalingam teaches retrieving the pricing option based on the retail location associated with the location identifier and the user profile data but does not specifically mention accessing inventory data based; and
retrieving the pricing option based on the retail location, the user profile data, and the inventory data. Ziotopoulos teaches accessing inventory data based; and retrieving the pricing option based on the retail location, the user profile data, and the inventory data (Ziotopoulos, para 0040 and 0054, “when automated discount negotiator 300 receives product identification data, retailer inventory database query application 304 retrieves product characteristic information about the product from the retailer inventory database. The information retrieved may include characteristic information about the product specified by the product identification data that is received as well as 

Discussing or other cited art
	(i) US PG PUB 20080228585 to Duri teaches personalized pricing in a consumer retail environment.
	(ii) US PG Pub 20080020730 to Star teaches “using discounts based on demographics and on geographic location. These discounts vary according to the demographics of the recipient and according to the distance from a reference location. A merchant, for example, may wish to offer discounts to demographically-targeted customers who must travel to the merchant's physical location. The merchant wishes to target certain demographics and to provide a greater discount to those customers who must travel a greater distance. The exemplary embodiments, therefore, describe concepts that provide a discount based on demographics (e.g., income, age, and/or gender) and on the distance between the customer's device and the merchant's location. As the customer's device travels further from the reference location (e.g., the merchant's physical location), the merchant provides a greater discount. The discount is meant to entice the customer to travel to the merchant's physical location and make purchases. The farther the customer must travel, the greater the discount the merchant provides” (para 0006).

	(iii) US PG PUB 20020186133 to Loof teaches “An integrated self-checkout system and method incorporates access control, electronic article surveillance (EAS), and radio frequency identification (RFID) subsystems, and allows marketing advertisements and pricing to be directed to a specific individual. The customer uses either a cell phone or an interactive personal digital assistant (PDA) when in the store, which displays prices and/or advertisements. The prices and advertisements are selected according to the customer's buying habits. The customer's buying habits are obtained by tracking the customer in the store and recording selected parameters such as the customer's track through the store, the time spent in various locations in the store, items selected by the customer, and items purchased. A database of customer habits is input to a decision program that determines the content of advertisements, and the pricing of various items. In addition to the customer's cell phone or PDA, the advertising and pricing can be communicated to the customer through shelf price displays and fixed displays strategically positioned in the store. RFID or bar code scanners are used to identify the items selected by the customer, and EAS functions can be deactivated for the specific items purchased” (abstract).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625